Freeman, J.,
delivered the following dissenting opinion :
That an attorney has no authority in such a case to receive any thing but money in payment of the debt., is settled law. See Keary v. Hazletine, 6 Hum., 63; 8 Hum., 139; Cooney v. Wade, 4 Hum., 446.
This last case was this: McBride, a constable, had the claim of Cooney against Wade for collection, giving his receipt for the same. Wade placed notes in his hands for collection which McBride promised to collect and appropriate to the payment of the debt. McBride collected the money on the notes but did not appropriate to the payment of Cooney’s debt, but used it for his own purposes. After this, and after going out of office, he gave Wade a receipt for the money in discharge of Cooney’s judgment. Cooney, however, had an execution issued, which was sought to be quashed. The question was whether the receipt of the money by McBride, with his agreement to appropriate it, under the facts, was a satisfaction of the judgment. It was held no payment. The court say, that McBride, as Wade’s agent, undertook to collect and appropriate the money to the payment of Cooney’s *634debt. Until collected and appropriated to that purpose; the notes and 'the money belonged to Wade. But while in McBride’s hands, as Wade’s money, it was-used by him. He was Wade’s debtor to that amount, and this debt, it was agreed, should, be regarded as money in his hands for Cooney. This he had no right to do. He had no power to discharge Cooney’s debt by assuming the debt himself, and this was, in effect, the transaction.
It is difficult, if not impossible; to distinguish the principle of this case from the one now under consideration. Anderson, administrator — not the firm of Vance & Anderson — owed Mrs. Harrison the money as her distributive share. He agreed, as the agent of the debtor of Newton Ford & Co., that he would trust his money in ■ his hands, or this debt due, as the money of Newton Ford & Co., and assumed for Harrison and wife, that he would pay it for them to Newton Ford & Co. But he never did it.' He is not shown to have had the specific money of Harrison and wife in his possession at the time. He only owed the debt, as administrator, to the distributee, and agreed with his creditor, that he, as administrator, wouldv, pay the debt to Vance & Anderson, as the agents of Newton Ford & Co., or to said firm, as against Newton Ford & Co. Was this a payment? Not until the money was so appropriated. Vance & Anderson, as attorneys, had no right- to take a debt on Anderson, administrator, in payment of their debt, without their'1 assent, and no such authority was given.
Anderson was but the agent of his firm, that is, *635a partner binds bis co-partner on this principle. If he had no authority to make this arrangement as to Newton Ford & Co., he had no more to do so as against his co-partner, without his assent to it. As partner, he had only authority to do that which the nature of the undertaking by the firm authorized, and which was in the line of legal duty, that is, collect the money. He was authorized to bind the firm in the performance of what he undertook to do, to the extent of the undertaking, but not in doing what the firm had not undertaken to do, and were not authorized to do by virtue of the contract for collection. This will probably be clearer, if we keep in mind the fact, that Anderson, administrator, in no way represented Vance & Anderson. Suppose this administrator had been a third party, who owed Mrs. Harrison, it could not be pretended that the agreement of Anderson to collect and apply the debt to the discharge of Newton Ford & Cods debt, would have been a payment until the money was actually so applied, although it came to the hands of the agent in fact. There can be no difference in principle, because the administrator happeus, in this case, to be also a member of a firm who were the agents of NeAvton Ford & Co., for the collection of their debt on Mrs. Harrison.
In fact, this transaction was nothing more in legal effect than an assignment or transfer of the debt for the benefit of Ford & Co., to be appropriated to the discharge of the debt of the assignor. The assignee in trust may have the money in his hands, though this is not shown, but until applied it is no payment. *636It cannot be said Vance, in any way, lias ratified the act of his partner and agent, for the .first time •he hears of the transaction, long after dissolution of •the firm, he promptly repudiates it and refuses to be bound by the arrangement.
Newton Ford & Co., it may be said, ratify what was done, but this cannot bind Vance to an agreement, the effect of which is to make his firm, and him individually liable for an undertaking by Anderson, administrator, to appropriate moneys in his hands as such, in a way agreed on between him and the dis-tributee to whom it was due. Vance might have so bound himself, no doubt, if he had known of it and assented to it or acquiesced in it. • But this he is ■clearly shown not to have done.
I but add, I am unable to see how the fact of giving a receipt by Anderson in the name of the firm can, in any way, add to the .liability of Vance. It is the fact of collection or non-collection of the money, that fixes the liability, and not the question of what the partner, Anderson, chose to acknowledge ■by means of a receipt. It was only evidence of the result of the agreement of the parties; the facts themselves made the liability, if any existed. I think none was created by what was done, as against the non-participating partner.